Citation Nr: 1450810	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-23 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  Jurisdiction was subsequently transferred to the RO in Providence, Rhode Island.  In January 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  A July 2005 rating decision denied a claim for entitlement to service connection for bilateral hearing loss and tinnitus, finding that there was no nexus between any currently diagnosed hearing loss or tinnitus and the Veteran's active duty service; the Veteran did not appeal the July 2005 decision within one year of being notified.

2.  The evidence received since the July 2005 rating decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

3.  The Veteran's current bilateral hearing loss is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of any incident therein.

4.  The evidence of record does not establish a nexus between the Veteran's tinnitus and service.


CONCLUSIONS OF LAW

1. The July 2005 rating decision that last denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).
 
2.  New and material evidence having been received, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

3.  Bilateral hearing loss was not incurred in or aggravated by active duty service, and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1111, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).
 
4.  Tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. § 3.303 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Service connection for bilateral hearing loss and tinnitus was denied in a July 2005 rating decision on the basis that the evidence of record had not established that the Veteran's bilateral hearing loss and tinnitus had been caused by or incurred in service or a service-related disability.

The Veteran did not appeal this decision.  Additionally, no evidence was received within one year of the RO decision and no new relevant service records have been submitted.  Therefore, the prior decision is final.  38 C.F.R. § 3.156(b) and 3.156(c) (2014). 

The evidence received since the July 2005 rating decision includes additional statements from the Veteran describing his in-service noise exposure and symptoms since separation, private treatment records noting his hearing acuity over time, and testimony of the Veteran.  This evidence also includes an August 2012 opinion relating his left ear hearing loss to his service.  This evidence and opinion are both new and material and raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claims are thereby reopened.

II. Service Connection for a Bilateral Hearing Loss and Tinnitus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, ''[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has bilateral hearing loss and tinnitus attributed to noise exposure in service.  Alternatively, he contends that his bilateral hearing loss and tinnitus are related to a right acoustic neuroma (tumor) which he contends developed from exposure to Agent Orange during service.  These contentions will be addressed in turn.

Hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.

Initially, the Board finds that a hearing loss disability for VA compensation purposes has been shown.  A June 2012 VA audiological examination report revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
80
75
85
LEFT
10
10
25
35
40

Speech audiometry revealed speech recognition ability of 0 percent in his right ear and 96 percent in his left ear.  The diagnosis was bilateral sensorineural hearing loss and tinnitus.

In considering in-service incurrence, the Board notes that the service treatment records reflect no complaints of, treatment for, or a diagnosis related to a hearing disability or tinnitus.

On enlistment audiological evaluation in July 1961, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
X
10
LEFT
15
10
0
X
0

On audiological evaluation in August 1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
10
LEFT
10
5
0
15
0

Additionally, his October 1966 separation examination reflects a normal clinical evaluation of his ears.  Whisper hearing testing reflected normal results bilaterally.  Tinnitus was not mentioned in his October 1966 separation examination report.

While the July 1961 and August 1965 results show a threshold shift during service, these results do not show a hearing loss disability for VA purposes.  See, 38 C.F.R. § 3.385 (2014).

The Board has considered the Veteran's contentions and testimony that he was exposed to loud noises from aircrafts and the bombing of a hotel in service.  However, there is no indication that such exposure resulted in any injury.  As was noted above, the Veteran's separation examination did not indicate any abnormalities with respect to the Veteran's ears upon separation.  His separation examination also reflected normal whisper testing results. 

The lack of disability or injury in service does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that any current bilateral hearing loss or tinnitus is causally related to active service for the reasons discussed below.

Audiological evaluations dated from September 1973 to October 1991 prepared on behalf of the Veteran's employer do not reflect hearing loss for VA purposes or, more importantly, complaints of tinnitus.

A December 1997 audiological evaluation reflects a diagnosed right ear hearing loss with normal hearing in the left ear.
Private audiological evaluations dated from August 1999 to September 2004 include an August 1999 audiological evaluation report which demonstrated sensorineural hearing loss in this right ear.  The report indicates "sudden loss/week dizzy episode, tinnitus" and "sudden unilateral sensorineural hearing loss."

In September 1999, the Veteran underwent removal of a right acoustic neuroma.  A September 1999 report reflects a complaint of a year-long history of right ear pain and hearing loss and tinnitus in the right ear. 

An October 2001 report reflects an improvement of hearing in the right ear following removal of right acoustic neuroma.

Notably, none of the post-service audiological evaluations dated from September 1973 to September 2004 reflect the Veteran's complaints of bilateral hearing loss and tinnitus related to in-service noise exposure.

On review of the evidence of record, the post-service evidence does not reflect a diagnosis of right ear hearing loss for VA purposes until December 1997, over 31 years following separation from service.  

In January 2014, the Veteran testified that he first experienced hearing loss in 1984.  However, even assuming that to be correct, this means that the Veteran did not experience hearing loss until 18 years following separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This objective evidence simply does not reflect continuity of symptomatology.  

Moreover, as the evidence of record fails to establish any clinical manifestations of sensorineural hearing loss within one year of service discharge, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  38 C.F.R. § 3.309 (2014).  With respect to his tinnitus, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Tinnitus is not a disease identified under 3.309(a), and continuity of symptomatology is simply not applicable with respect to that issue.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss or tinnitus to active duty. 

To fully address the Veteran's concerns, a VA examination was undertaken in June 2012 to specifically address the Veteran's hearing loss and tinnitus claims. Following a review of the claims file, interview of the Veteran, and audiometric testing, the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner opined that it is less likely as not that his current bilateral sensorineural hearing loss is a result of or caused by military service based on a low probability of hazardous noise exposure as a clerk/yeoman and a lack of direct evidence to support the Veteran's claim.  The examiner considered the Veteran's report of exposure to loud noise during service.  However, the examiner opined that it is at least as likely as not that his current hearing loss is a result of sudden hearing loss hearing loss and tinnitus in 1999 with a history of acoustic neuroma.

With regard to tinnitus, the examiner opined that it is less likely than not that the Veteran's current right-sided tinnitus is a result of military noise exposure.  Given the reported onset accompanied by a sudden unilateral hearing loss, it is at least as likely as not that the Veteran's right-sided tinnitus is a result of the acoustic neuroma. 

This report provides highly probative evidence against these claims.

The Veteran also submitted an August 2012 report from Dr. D.S.C. who opined that there is "little evidence to suggest that acoustic neuroma was caused by Agent Orange."  He further opined that, "It is plausible that his noise-induced hearing loss in the left ear could possibly by service-related."

In this regard, the Board finds that the June 2012 VA opinion is highly probative evidence against the claim.  The Board finds that the June 2012 VA examination and opinions are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the private opinion from the treating physician that it is "plausible" that the Veteran's left ear hearing loss "could be" related to his service.  However, while the Board agrees that exposure to loud noise nearly 50 years ago could cause this problem (no one would suggest it is impossible) the probative value of this "positive" opinion is limited.  Significantly, this opinion is highly speculative in nature.  It is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).  Moreover, unlike the June 2012 VA opinion, it is incomplete as it fails to address the Veteran's right ear hearing loss and tinnitus.

The Board notes that while the Veteran might sincerely believe that he has hearing loss and tinnitus that are related to his active service, as a lay person he is not competent to relate any current diagnoses of sensorineural hearing loss or tinnitus to his active service or to his right acoustic neuroma, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinion is outweighed by the medical opinions of the examiner.

In sum, while the Veteran has been diagnosed with sensorineural hearing loss and subjective tinnitus post-service, the June 2012 VA examiner has competently opined that it is less likely than not that the Veteran's current bilateral sensorineural hearing loss and tinnitus are related to his active service.  Rather, the Veteran's bilateral hearing loss and tinnitus have been related to his right acoustic neuroma.  There is no competent medical opinion of record to the contrary. 

With regard to the Veteran's claim that his bilateral hearing loss and tinnitus are related to an acoustic neuroma due to exposure to Agent Orange during service, the Board points out that the Veteran's claim for service connection for a right acoustic neuroma was previously denied by a July 2005 rating decision.  Accordingly, as the Veteran has not been service connected for a right acoustic neuroma, service-connection for bilateral hearing loss and tinnitus as secondary is barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Therefore, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in February 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).


VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id. 

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in December 2010, of the criteria for entitlement to service connection for bilateral hearing loss and tinnitus, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as March 2013.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Additionally, the Veteran testified at a hearing before the Board in January 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, during the hearing, the appellant was assisted by a representative, and both the representative and the VLJ asked relevant questions regarding the nature of the Veteran's bilateral hearing loss and tinnitus, the relationship of these disabilities to his period of service, and the existence of any medical treatment records that might help to substantiate the Veteran's claim in order to determine if there was some basis to grant these claims.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, identified private treatment records, and the Veteran's lay statements have been obtained.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, a VA examination and opinion was opinion was obtained in June 2012.  See 338 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The medical opinion is adequate because it was provided by an examiner with appropriate expertise who reviewed the claims file and, along with the other evidence of record, provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss, is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus, is reopened.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


